Citation Nr: 0948085	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1973 to 
October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of asbestos-related 
lung disease, which competent medical evidence relates to 
asbestos exposure during active duty service. 

2.  The evidence of in-service exposure to asbestos is at 
least in relative equipoise.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has compiled the M21-1, a manual that provides some guidance 
for considering compensation claims based on exposure to 
asbestos.  

VA Manual M21-1, Part VI, provides that inhalation of 
asbestos fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus, persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  See M21-1, Part VI, 
7.21(a).

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing or friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  See M21-1, Part VI, 
7.219(b)(1).  

The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See M21-1, Part VI, Chapter 7, 
Subchapter IV, § 7.21(b).  The Court has held that provisions 
in former paragraph 7.68 (predecessor to paragraph 7.21) of 
VBA manual M21-1, part VI did not create a presumption of 
exposure to asbestos.  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  Medical nexus evidence is required in claims for 
asbestos-related disease related to alleged asbestos exposure 
in service.  VAOPGCPREC 4-00 (April 13, 2000).  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether the Veteran's military records 
demonstrate evidence of asbestos exposure during service, 
determine whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  See M21-1, Part VI, 7.21; 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).   

Analysis

The Veteran seeks entitlement to service connection for 
asbestosis.  He claims that he was exposed to asbestos when 
handling electrical cables, cleaning and painting equipment, 
and using camouflaged nets during service in Korea and Texas.  
The Veteran's DD Form 214 shows that he was a Hawk Missile 
crewman.  His record of in-service assignments confirms this 
and also indicates that he was a launcher helper.  

The Veteran's service treatment records contain a possible 
diagnosis of pneumonia or bronchitis in May 1976.  Post-
service treatment records reveal a history of lung-related 
disease.  The earliest medical evidence of record documents 
the Veteran's complaints of shortness of breath in 1998 and 
1999.  A private pulmonary function test (PFT) conducted in 
June 2000 revealed findings consistent with a diagnosis of 
chronic obstructive pulmonary disease (COPD) with emphysema 
and an asthmatic component.  

A private computed tomography (CT) scan performed in November 
2003 showed an impression of linear parenchymal scarring, 
which the private physician stated could be asbestos related 
in light of the Veteran's history of asbestos exposure.  In 
March 2004, a private radiologist diagnosed the Veteran with 
bilateral interstitial fibrosis consistent with asbestosis 
and unilateral pleural disease consistent with asbestos 
related disease.  VA medical center (VAMC) treatment notes 
show notations of chronic cough with production of white 
phlegm and mucous, wheezing, COPD, and the use of oxygen 
therapy.  

The Veteran received a VA examination in September 2006.  The 
Veteran relayed a history of asbestos exposure in service.  
He also admitted to smoking one-third of a pack of cigarettes 
per day and described a history of cigarette smoking.  The VA 
examiner diagnosed COPD with emphysema and asbestos-related 
disease, opining that the severe COPD is related to a history 
of smoking and that it is at least as likely as not that the 
findings of interstitial fibrosis and linear parenchymal 
scarring are related to the Veteran's asbestos exposure in 
the military.  

The examiner issued an addendum in October 2004, stating it 
is more likely than not that the COPD is due to the Veteran's 
history of cigarette smoking.  She continued that the 
severity of he COPD masks the severity of the asbestosis.  
Therefore, the examiner stated that it would be mere 
speculation to determine the relative degree of impact on 
lung function testing by COPD versus asbestosis.  However, 
the examiner did not alter the diagnosis of asbestos-related 
disease or her nexus opinion which connected the diagnosis to 
asbestos exposure in the military.  

Although the September 2006 VA examiner stated that the 
claims file was not available for review prior to the 
examination, she issued an addendum in October 2006 
confirming that the claims file was available to review prior 
to signing the examination report.  The examiner provided a 
detailed report which described the interview with and 
examination of the Veteran.  She explained the well-reasoned 
rationale behind her opinions.  While the examination was 
conducted by a nurse practitioner, a medical doctor signed 
the examination report and all subsequent addenda, in 
accordance with the M21-1MR, Part III, Subpart IV, Chapter 3, 
Section D 18(a).  Under this provision, an examination report 
must be signed by a medical doctor when the examination has 
been conducted by a nurse practitioner.  For these reasons, 
the Board finds the September 2006 VA examination report and 
opinion to be highly probative.     
 
The Board has considered the Veteran's history of cigarette 
smoking and possible, though unverified, post-service 
asbestos exposure.  The Veteran mentioned such possible 
exposure in a November 2005 statement.  However, the Veteran 
has consistently reported exposure to asbestos in service, 
and his in-service duties of installing electrical cables and 
maintaining equipment are congruous with the possibility of 
exposure.  Thus, the evidence of asbestos exposure in service 
is in relative equipoise.  The Board finds the Veteran's 
statements regarding the exposure to be credible, and 
affording him the benefit of the doubt, concludes that he was 
exposed to asbestos in service.  See 38 U.S.C.A. § 5107(b).  
The competent medical evidence contains a diagnosis of 
asbestos-related lung disease, which a VA examiner has 
related to service.  In view of this evidence, the Board 
finds that service connection is warranted. 


ORDER

Entitlement to service connection for asbestosis is granted.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


